Matter of Attorneys in Violation of Judiciary Law  § 468-a (2022 NY Slip Op 05127)





Matter of Attorneys in Violation of Judiciary Law  § 468-a


2022 NY Slip Op 05127


Decided on September 1, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:September 1, 2022

PM-150-22
[*1]In the Matter of Attorneys in Violation of Judiciary Law § 468-a.

Calendar Date:August 1, 2022

Before:Garry, P.J., Reynolds Fitzgerald, Ceresia, Fisher and McShan, JJ.

Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) moves pursuant to Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.9 (a) (5) and Rules of the Appellate Division, Third Department (22 NYCRR) § 806.9 for an order suspending respondent attorneys — all of whom either last listed a registration address within this Judicial Department or were admitted to practice by this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.7 [a] [2]) — upon the ground that they have failed to fulfill their respective attorney registration obligations for at least two consecutive biennial registration periods since 2018 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Respondents were noticed of the application pursuant to the terms of an order to show cause which was marked returnable August 1, 2022 and is supported by affirmation of AGC's counsel with exhibits (see generally Judiciary Law § 90 [6]).
Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 each require that attorneys admitted to practice in New York file a registration statement with the Office of Court Administration on a biennial basis. This obligation extends to all attorneys admitted in New York, regardless of where they work or reside, and even applies to attorneys who have been suspended or who have retired from the practice of law altogether (see Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [a]-[c], [g]). After an attorney's initial registration upon admission to the bar, the obligation to register is triggered by the attorney's birthdate every other year thereafter, and an attorney has a 30-day grace period following his or her birthdate in which to satisfy the obligation (see Judiciary Law § 468-a [2]; Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [a]-[c]). Since the registration requirement applies "for as long as the attorney remains duly admitted to the New York bar" (Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [a]-[c]), it may only be terminated by the attorney's death, disbarment or formal resignation upon order of the Appellate Division (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]).[FN1]
The failure to duly register as an attorney "shall constitute conduct prejudicial to the administration of justice and shall be referred to the appropriate appellate division
. . . for disciplinary action" (Judiciary Law § 468-a [5]; see Benjamin v Koeppel, 85 NY2d 549, 556 [1995]; Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [h]). To be sure, the Rules of Professional Conduct explicitly define "conduct that is prejudicial to the administration of justice" as attorney misconduct (see Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]), and this Court has repeatedly and consistently held that an attorney's failure to comply with his or her registration requirements is professional misconduct warranting the imposition [*2]of discipline (see Matter of Attorneys in Violation of Judiciary Law § 468-a, 172 AD3d 1706, 1707 [3d Dept 2019]; Matter of Attorneys in Violation of Judiciary Law §
468-a, 65 AD3d 1447, 1448 [3d Dept 2009]; Matter of Arms, 251 AD2d 743, 743-744 [3d Dept 1998]; Matter of Ryan, 238 AD2d 713, 713-714 [3d Dept 1997]; Matter of Farley, 205 AD2d 874, 874-875 [3d Dept 1994]).
AGC has put forth uncontroverted evidence of respondents' misconduct in the form of documentary proof that each respondent has repeatedly failed to fulfill his or her attorney registration obligations and remains delinquent in that obligation to date (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.9 [a] [5]). Accordingly, AGC's motion is hereby granted and the respondents listed on the schedule attached hereto are suspended, effective immediately and until further order of this Court (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16).
Garry, P.J., Reynolds Fitzgerald, Ceresia, Fisher and McShan, JJ., concur.
ORDERED that the motion of the Attorney Grievance Committee for the Third Judicial Department is granted; and it is further
ORDERED that the respondents listed on the schedule attached hereto are suspended from the practice of law, effective immediately, and until further order of this Court; and it is further
ORDERED that, for the period of suspension, respondents are commanded to desist and refrain from the practice of law in any form in the State of New York, either as a principal or as an agent, clerk or employee of another; and respondents are hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself or herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that respondents shall comply with the provisions of the Rules for Attorney Disciplinary Matters regulating the conduct of suspended attorneys and shall duly certify to the same in his or her affidavit of compliance (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.15); and it is further
ORDERED that this Memorandum and Order on Motion shall be deemed served upon respondents by (1) its continuous publication on this Court's website, (2) weekly publication on this Court's Twitter account for a period not to exceed 30 days, (3) email delivery of the motion papers to "any and all email addresses on file" for each respondent with the Office of Court Administration, and (4) first-class mail to the last-known home address of each respondent without an email address on file with the Office of Court Administration.

NAME
REG ID

ABELSON, ADAM SAMUEL 
2413243

ABIONA, OLUGBENGA OLATOKUNBO 
4838702

ABKIN, JUDITH RACHEL 
4812756

ACQUANITA, CHRISTOPHER STEPHEN 
2874147

AGID, SALOME MIRA MAICA 
5500764

AHN, UJIN 
4604807

AHUJA, NISHTHA 
4472957

AIKMAN, JORDAN ALEXANDER DAVID FRANCIS 
5420914

AKOTO, AFUA SARPONG 
5490404

ALBRIGHT, DAVID F. 
4721759

ALEXANDER, HANNAH ELISABETH WOOD 
5428164

ALLA, ALBANA 
4698981

ALMASSALHA, MYA BRETTA 
5018973

ALTMAN, LISA MILLER 
2215390

ALTUNBAS SANCAK, ZAHIDE 
5232533

AMEEN, NANCY ADELE 
2208999

AMORISON, JOHN MICHAEL 
5055322

ANTHONY, LARA SHELLY 
4519062

APPLEBY, MATTHEW DOUGLAS 
4289914

AQUINO, ALYSSA ANN 
5413208

ASAD, MIAN AHMED 
5071329

ASARE, ANNE-MARIE 
5324918

ASEMOTA, OSEKPOR 
4341475

ATON, ANGEL M. 
4039475

AUSTIN, PAUL E. 
3982642

AZADEGAN, RAMIN 
3000809

BACIGALUPO, MARC THOMAS 
4276689

BAER, EVAN ROBERT JOSEPH 
5553243

BAI, LIJIE 
5532817

BAILEY, JOHN-STUART WARRINGTON 
4833232

BALLETTA, JAMES 
2401891

BANDA, TINENENJI 
4978128

BANDHOPADHYA, RUPALI 
5536818

BAO, FANG 
5521091

BARNES, TIMOTHY LEE 
2008480

BARON, ASHLEY ELIZABETH 
4604823

BARSOTTI, RICARDO 
4754925

BARTHOLOMEW, JINA LOUISE 
5139449

BAXTER, DAVIDA ANN 
4080073

BEARDSLEY, SARA ELIZABETH 
4840062

BEASLEY, BENJAMIN TAYLOR 
5023676


BECK, JOSEPH J. 
2332286

BECKER, SAMUEL N. 
5276332
BEELER, MARIAN BARBARA 
1772276

BEHMAN, SCOTT ROBERT 
4637641

BEIGEL, MELISSA NICOLE 
4446258

BEJSIUK, PETER STEPHEN 
4725545

BELGODERE, BRIAN MICHAEL 
4574877

BENEDETTO, MARCELLO ALFREDO 
2780740

BENGOCHEA, ROBIN ROTH 
2084093

BENKE, JULIA 
4996724

BENNETT, DON HART 
4024568

BENNETT, SCOTT B. 
1911692

BENTLEY, JOHNDA DIANE 
4336657

BERCKHOLTZ, RAFAEL 
4518221

BERGMAN, ALICIA YVONNE 
4154514

BERTIN, MICHAEL VAN 
2393932

BIAN, RONGZHU 
5291893

BIBLA, PHILIP JOHN 
1442342

BICKFORD, G THOMAS 
2723286

BIEGMAN, NICOLAAS KAREL 
2569952

BIMONTE, JOSEPH MICHAEL 
5390919

BISULCA, ANDREW CAMILLO 
2081115

BJELOPOLJAK, DINO 
4582896

BLACK, RAYMOND DAVID 
2121507

BLAND, JESSICA RACHELLE 
5457056

BLASI, JUSTIN MICHAEL 
5495619

BLEMASTER, KURT MICHAEL 
2569812

BLOCK, DAVID MARSHALL 
5487327

BOAS, JULIE ANN 
4202164

BOERICKE, JOHN BRADLEY 
4170916

BOHL, JESSICA ARLAUCKAS 
4529103

BOHL, NICKOLAS ARLAUCKAS 
5155882

BOOKER, KELLY ARRINGTON 
4606877

BORYSEWICZ, ERIC GEORGES 
2402733

BOS, MONIEKA NICOLE 
4612917

BOULTINGHOUSE, CRYSTAL MICHELE 
4478095

BOURNIAS, MARIA C. 
3987070

BOYCE, JACALYN GRACE 
5058318

BOZHKO, ZOYA 
5168844

BREEDEN, MARGARET MROZEK 
5156161

BRENNAN, BRIDGET ROSE 
4750998

BRENNAN, KELLEY ELAINE 
4392387

BRENNAN, THOMAS EDWARD 
4198321

BRENNER, BRIAN 
5183660

BRESSON AUBA, REMI 
4945606

BRINZ VAN DE WEGHE, BRENDA A. 
4157251

BRITCHER, EDWIN D. 
2005775


BROKER, THOMAS MICHAEL 
4726220

BROSNAN, AMY CARA CATHERINE 
4627550
BROWDY, SCOTT ALAN 
5075049

BROWN, CHRISTOPHER MAYFIELD 
5206131

BROWN, DAVID 
4658928

BROWN, NJERI DIETRICH 
4767778

BRUBAKER, SARAH RACHEL 
5010566

BRUN, JEAN-MARC 
2480887

BRYAN, ROBERT RUSSELL 
1880665

BULMASH, HAGIT HADAS 
5140116

BURGHART, SARA 
5175997

BURKE, AOIFE MARIA 
4572574

BURKE, PATRICK DAVID 
4863049

BURLESON, RICHARD LYNN 
4239935

BURMEISTER, LUCA CARL CHRISTIAN 
5066915

BURRELL, WALTER PATERSON 
2457240

BUSAM, ALLISON 
2922615

BUSTILLO, RAOUL 
2806040

BUTLER, MARIA PATRICIA 
4612487

BUTT, ADAM ELLIOTT 
5534276

BYNUM, TERRY RANDALL II
4272894

CAFFERKY, EMMA 
4528790

CAGGIANO, CRAIG PATRICK 
3898467

CAI, ZHU 
5499561

CALHOUN, MARK ALAN 
4572475

CALLARI, JOSEPH ANTHONY 
2555647

CAMPBELL, JOHN ERIC 
4720173

CANTRELL, ALISSA CHRISTINE 
5469937

CARN-WOLFE, JEAN 
4238440

CARROLL, ROSEMARY 
1015262

CARTER, DAVID CLINTON 
5186531

CAVANAGH, KAREN WADE 
2630218

CHAINE, COME 
4850533

CHAN, EVELYN SEEWING 
5456371

CHAN, WEI-MING 
5453238

CHANG, KYUNGSUN TRISHA 
4373239

CHANG, LIH YIK 
5466644

CHANG, SIHO 
5115837

CHANG, YA-HSUAN 
4555561

CHAPTAL DE CHANTELOUP, FRANCOIS C. 
4382339

CHAUFOUR, CORALIE MARIE 
5012109

CHEH, JIYEON 
4928040

CHEN, FENG-NIAN 
5478938

CHEN, HANMING 
5536172

CHEN, JIAJIA 
4249587

CHEN, JIMEI 
4243614

CHEN, LEI 
5376306


CHEN, SHANZHE 
5079215

CHEN, WEI 
4710687
CHEN, YI-CHUN 
4035655

CHEN, ZHIYAO 
5283338

CHEN, ZHIYU 
5555636

CHENEY, PHILIP AUGUSTINE 
5332358

CHENG, CHRISTOPHER TING-HUNG 
5495601

CHIN, JASON MICHAEL 
5424940

CHIN, LANFANG 
4707311

CHO, JAECHUL 
5409354

CHO, YONG KWANG 
4105243

CHOI, JEONG EUN 
5516927

CHOI, JEONGHYUK 
5513155

CHOI, KYUNG HEE 
4984514

CHOI, WOO YOUNG 
2800811

CHOI, YUN KYUNG 
5029152

CHOWDHURY, DINA DUTTA 
4868477

CHRIST, NICOLE SOPHIE 
4855698

CHU, HYUNG SUN 
3995479

CHU, KADYE 
4894374

CHU, WEI 
3027273

CHUN, SUK WHAN 
4613113

CHUNG, DIANE J. 
5347398

CHUNG, ELLEN YUMI 
4255394

CHUNG, JAE HOON 
5442884

CHUNG, JIN YEONG 
2676781

CLARKE, TIWANA ZADIAN 
4200739

CLAUDE, CHRISTOFER 
4204731

CLAUSON, BRYAN KEITH 
4867628

COFIE, EDMUND KPAKPO 
4099644

COMAS MONTALVO, FEDERICO COND 
2148252

CONTI, AMY CRISCUOLO 
4335105

COOPER, JAMES A. 
1956796

COPPOLA, MICHAEL V. 
1782291

CORDERO, EFREN LANTIN 
2212066

CORNWELL, KIMBERLY HARGRAVE 
2138949

COTELLESSA, GIAMPIERO 
3891462

COVERT, AMY ROBIN 
5068150

CRAIG, LORELEI ANN 
4360376

CRAIK, COLIN WILLIAM 
2279883

CRAINE, VICTORIA JUNE 
3027984

CREASEY, BRENDA MOSER 
4485728

CROFT, ZACHARY ROBERT BRUCE 
5337142

CROSS, JESSE MARTIN 
5069356

CUNY, MAROUSSIA JEANNE SIMONE 
5052089

CURREY, CHARLES T. 
1212240

CUSTIN, ALEX RION 
5156070


CUYCO, VENIR TURLA 
4593356

DAKPE-BOCOGNONVI, REBECCA EMMANUELLE 
4852539
DALLVECHIA, JOHN THOMAS 
1604990

D'ANIELLO, JUSTIN MICHAEL 
5155593

DASSIN, RICHARD 
5133640

DAVIS, EDWARD IRA 
1849280

DAVIS, FRANZ FARNUSH 
4439634

DAVIS, JOSHUA PAUL 
5241211

DAY, BARBARA BREIER 
2699346

DAY, DANECE 
4557336

DE BAUDRY D'ASSON, ARTHUR PHILPPE 
4133013

DEARE, MAEGAN ELIZABETH 
5424387

DEL MONTE, BRENT ALAN 
2942670

DELIGI, MIRELLA 
4808309

DELLATORE, CAROLYN MARIE 
4705380

DEMOIRAKOU, MARIA 
4747499

DENG, LI 
5442249

DENG, YIZHOU 
5453923

DESANTIS, VINCENT 
1448414

DESDOIGTS, ANNE M. 
4055968

DEUTSCH, DENNIS S. 
1751080

DIALLO, ALPHA YAYA 
5513858

DICKSON, STANLEY K. 
1807692

DICOSMO, JOSEPHINE MARIE 
4375226

DING, YI 
4631362

DIX, BRUCE S. 
1583178

DIXON PEREZ MORENO, GABRIEL 
5235676

DOEING, KASEY ELIZABETH 
5563093

DOHERTY, LENE BOERGMANN 
5437132

DOLKAR, KARMA PHINTSO 
5017579

DONG, FAN 
5435102

DONKERVOORT, ELIZABETH B. 
4957676

DOWNING, SEAN PATRICK 
4416194

DRAKE, WILLIAM JAMES 
2221182

DRAKODAIDIS, ALIKI 
4836748

DROOP, CHRISTIAN 
2376549

DU, WEI 
5449509

DUNN, CHRISTOPHER STEPHEN 
5337464

DYNER, ALEXANDER 
3911906

EBNER, MICHAEL 
5438460

ECHANDI, ALEXANDRA M. 
4485488

EDELL, MARC ZANE 
2213361

EDELMAN, CHERYL ANNE 
4543054

EDWARDS, DONNA GALE CAROLYN 
2616084

EDWARDS, KAREN MILDRED 
2719219

EGELBERG, MALLARY REBECCA 
5188214

EGUIARTE MORETT, MARIANA 
4797668


ELAND, RICHARD LAWRENCE 
1840214

ELBESHBESHY, AMIRA RASHAD 
5053814
ELLIOTT, MICHAEL W. 
2249324

ELLIS, H SCOTT 
2815496

ELPHICK, KEVIN J. 
2342863

EUSTAQUIO, ERIKSON VICTORINO 
4845319

EVANS, DEBORAH GALE 
2992006

EYER, TANIYAH NICOLE 
4790689

FALLERT, ANNE MARIE 
4843728

FAN, QIHUI 
5534896

FAN, SHUJING 
5143367

FANG, HAO 
5550306

FANG, RONG 
5397351

FARANO, GREGG SCOTT 
2846079

FARBMAN, NEIL HOWARD 
4291555

FARHADIAN ESFAHANI, ROSHANAK 
5554514

FAROOQI, SUBHAN 
5377296

FARRELL, JANICE MICHELLE 
4244471

FEDER, ROBERT DAVID 
2434355

FEI, YINGYING 
5521547

FELLENZER, JOY A. 
1953157

FERRERA, PHILIP MARK 
4256848

FINKEL, GABY 
4635868

FIORDALISI, NICOLA 
4465597

FISCHER, ANDREW RYAN 
5366125

FISCHETTI, IRENE 
4856720

FISH, ISABELLE GENEVIEVE 
2432458

FISHER, RACHEL SUE 
5200829

FLASH, HENSLEY M. 
1813492

FLATOW, REBECCA BERNICE 
4997367

FLOREZ, LUISA MARIA 
5480983

FLYNN, C MARIA 
2216554

FOGARTY, STACY REBECCA 
5551031

FOGELNEST, ROBERT CRAIG 
2151686

FONTAINE-DESCAMBRES, HELOISE 
5286356

FORRAI, GEORGE 
2126977

FORSHEE, DERRIK EDWARD 
5009550

FORTES, FLAVIA TEIXEIRA 
5060223

FOSTER, LINDSEY TYLUS 
4821039

FRANCO LOPEZ MOREIRA, FABRIZIO 
5563911

FRASER, SEAN 
4632782

FREEDMAN, SUSAN MARY 
2525970

FRIDAY, MARY H. 
1877505

FRIEDMAN, JOSEPH 
4876116

FRITSCH, MARINE ANDREA JULIETTE 
5400395

FROEHLICH, REANNON NICHELE 
4996823

FU, GUANGRUI 
5091061


FULGHAM, ANNE KARINE 
4061081

FUSICK, CHRISTOPHER JAMES 
5519749
GAL, NEMUUN 
4832846

GALEOTO, LAUREEN ELLA 
4547600

GALLAGHER, GRACE MARIE WALSH 
2850097

GALLO, CHRISTOPHER ANDREW 
2654309

GAO, JIE 
5060199

GAO, YIMING 
5514781

GARCIA, BENJAMIN ANDRES 
2244119

GARCIA, JAMES SCALA 
2684272

GARG, PARIMAL 
5373311

GARGUILO, RAYMOND JR
4436184

GARVER, ANDREW STEVEN 
4835955

GARVEY, LAUREN MAUREEN 
5211644

GATUSKY, MARGARET M 
4358750

GAUTIER, SOLEINE 
5271242

GAZIANI, SHAHZEB 
4747267

GE, JIAYING 
4713780

GEIGER, CHRISTOPH JULIUS 
4147229

GENCARELLI, DAWN MARIE 
2566768

GENG, TIANPENG 
5538830

GEOCARIS, JAMES 
3997343

GEORGE, JAY VERNON 
2492510

GERVAIS, RACHEL LOUISE 
2951713

GERWECK, KRISTEN ELIZABETH 
4733754

GHOLSTON, PRISCILLA SHANISE 
4542346

GIORDANO, THOMAS CHRISTOPHER 
5499520

GLAS, ELENA ISABEL 
4556239

GLENNON, SCOTT TIMOTHY 
4631545

GOBA, MICHAEL ANDREW SALVATORE 
4035895

GOETZ, ALISSA J. 
5457429

GOGERTY, DONALD EUGENE 
5317946

GOHNG, EUNHAE MARY 
4329041

GOLAN, LIOR 
5538582

GOLD, STEVEN MICHAEL 
2101319

GOLDBERG, RICHARD L. 
2414290

GOLDMAN, BETTY JUNE 
1685122

GOLDSTEIN, JEFFREY SCOTT 
4529012

GOLDSTEIN, STUART HOWARD 
2732584

GORDON, SUSAN JANE 
2390672

GOTTSCHO, CHRISTOPHER MARTIN 
2368512

GOYAT, PIERRE MARIE 
5241112

GRACE, BRUCE RONALD 
2257855

GRAVELY, WILLIAM H. 
1910702

GRAY, ANTHONY J. 
4560421

GRAY, EDWARD ANTHONY 
2562619

GRECO, VERONICA 
2734648


GREDY, AURELIEN PIERRE CHRISTOPHE 
5515473

GREEN, ELIOT PATRICE 
2299642
GREENBERGER, SARAH DEVINS 
4427753

GRIEGEL, STEVEN WAYNE 
4475927

GRIGOROVA, TSVETA VESELINOVA 
4868360

GRIMES, JAMES R. III
5415443

GRIMM, BRADFORD PEARCE 
2812246

GROHMANN, ROBERT 
5527924

GRONAU, KIMBERLY NOEL 
4043535

GROVE, JOSEPH FRANCIS 
4542759

GUO, JUNJIE 
5461991

GUO, KEJUN 
4359261

GUO, SHIFANG 
5281886

GUSKY, JOEL DANIEL 
2345338

HAAS-MIZRAHI, ANAT 
4484812

HALL, COREY ALEXANDER 
5388624

HALL, COURTENAY WINCHESTER 
1246420

HAMLET, JUNI R. 
2037216

HAMMERSTEIN, WILLIAM ALEXANDER 
4835732

HAN, CHAO 
5129994

HAN, WOONG 
3030772

HAN, YOUN JOON 
3897618

HANDS, DARIAN GERROD 
5532783

HANKS, JONATHAN DAVID 
4490975

HANSEN, CRAIG DOYLE 
5171970

HARPER, RYAN MATTHEW 
5482526

HASLETT, BRIGHTON NICOLE 
5518584

HASSETT, BRIAN CRAWFORD 
5230115

HATE, RAJIV RAHUL 
5116843

HATTON, LEONARD WILLIAM III
4930772

HAYNIE, JAMES C. 
4431979

HAYWOOD, JULIAN ANTHONY 
2956977

HE, DONGMEI 
5408133

HE, JINGRU 
5470315

HE, QIUTING 
4239539

HEDGES, GARETH JAMES 
4778577

HEERSINK, DAMION KAMIEL 
4894978

HEFFERNAN, EMMA JANE 
4684510

HEIDSIECK, PIERRE PHILIPPE MARIE 
5008917

HEIMANN, JUDITH KIM 
2361657

HENDRICKS, JOHN DENNIS 
4509733

HERYFORD, CRAIG STEVEN 
5442280

HESTER, DIANE MICHELLE 
2505311

HICKS, KEVIN LESLIE 
5348602

HILDEBRANDT, JAMES EDWARDS 
2889061

HILL, BILAL 
5167721

HILL, JOSEPH ILHAN 
5504360


HIRATA, NAOKO 
5168901

HIVON, MARIE-CHRISTINE 
2831436
HOEN, CYNTHIA NEVIN 
2493922

HOFFMAN, L JOSEPH 
2666311

HOFFMANN, ANNE BIRGIT 
4355939

HOLLAND-LA CAMERA, SHAMIMA SIOBHAN 
2946812

HOLMES, HAMILTON BARCLAY 
2573368

HOLTZ, JASON WHITMAN 
4319893

HOLZNER, NELSON 
3022829

HONAN, CONAL 
5506662

HONDA, SHOKO 
5550660

HORNE, JANET RENEE 
4971693

HORNYOLD, BRID IMELDA 
5223219

HORTON, YUTONYA VONSCHELLA 
4129342

HOWARD, ROGER D. 
1793454

HOWARD, WILLIAM NICHOLAS 
4858908

HUANG, CHENG 
2971331

HUFNAGEL, CHRISTIAN ERICH WALTER 
4294955

HUTCHINSON, TAGGART BAIM 
5400619

HWANG, KYEONG HA 
5483136

HYATT, LINDA J 
2726453

IBOSH, HOLLY LYNN 
4663084

ICASIANO, VIRGILIO GARCIA 
4330577

INCHAUSTE, JORGE LUIS 
4217337

INGRAM, WILLIAM ROBERT 
2497253

ISAACS, HOWARD F. 
1617299

ISMAILER, RANDI LYNN 
2945616

ITKIN, ROBERT JEFFREY 
2049526

IWASAKI, RINTARO 
4954939

JACKLE, SALLY ANN 
1746635

JAMISON, YOLANDA 
4665501

JANG, YOON JEONG 
5155742

JEMAS, AMANDA SOFIA 
5111729

JENSEN, ELIZABETH ANN 
5400023

JEONG, CHEOL 
4963922

JHU, KENDRA FORMOSA 
4510038

JIANG, PENG 
3945169

JIANG, YIFAN 
5515622

JIANG, YING 
5555560

JIN, HYEWON 
5279039

JOBSON, KRISTI LYNN 
5149158

JOHNSON, GREGORY G. 
5057112

JOHNSON, JARED ALEXANDER 
4896007

JOHNSTONE, SILKE URSULA 
4727103

JOJIC, LAETITIA 
5065628

JOLICOEUR, ARIEL MARIE 
4607917

JONEJA, NAVIN 
3010303


JONES, J BRADFORD 
2639045

JONES, JESSICA FAE 
5030267
JOTTERAND, JEROME 
4295473

JOYCE, ELIZABETH ANN 
5020045

JOYNER, BARBRA RUTH 
4160586

JUNG, HAT BIT 
5534987

KAKANDE, GODWIN 
5205745

KANG, DOO UNG 
4927760

KANG, EUN JOO 
5463856

KANG, HANCHEOL 
5409552

KANG, MINHO 
4840930

KANG, SANG JIN 
4376901

KAO, FLORENCE 
3962370

KAPLAN, STEVEN 
1764224

KATAYAMA, TATSU 
2453116

KATZBAN, JOANN 
2687911

KEANE, HONORA MARGARET 
3065968

KELLOGG, DAVID S. 
1505841

KELLY, WILLIAM MICHAEL 
5328174

KENNEDY, JOHN EDWARD 
2324283

KENNIFF, KIERA EILEEN 
5552245

KEREN, GUY 
3991916

KERLOGUE, PAUL CHRISTOPHER 
2676484

KESSING, SHADDY W F 
2961449

KETCHAM, ALLISON COPELAND 
5166103

KHAN, ALIA JEHAN 
4747382

KHUU, SELINA 
5059449

KIEFFER, KEVIN RAUL 
5543632

KIHUMBA-WATTS, SUSANNE WANJIRU 
5377080

KIM, BENITA HEE 
4336236

KIM, CECILIA YURI 
4911764

KIM, DAE YEOL 
4762050

KIM, HANKYU 
5109889

KIM, HYONG KYOO 
2728350

KIM, HYOSANG 
5293832

KIM, IRENE 
4600557

KIM, JOO HYUN 
5472048

KIM, JOONG WON 
4592523

KIM, SANG HUN 
3991668

KIM, SANGGOEL 
4498366

KIM, SANGHYUN 
5404751

KIM, SEONGIL 
5117221

KIM, SUNG GEUN 
2450534

KIM, SUNGJIN 
2709731

KIM, SUN-YOUNG 
4514253

KIM, UI-SUK 
3954773

KIM, UNA 
4296141


KIM, YANGHEE 
5152434

KIM, YI KEUN 
5419916
KIM, YOUNG JUN 
5522859

KITZINGER, STANLEY ARTHUR 
2763548

KLAPPER, ANTONY BRADLEY 
2712495

KODURI, AJAY 
4594073

KOH, MELANIE SOK HUI 
4230686

KOH, MIH SUHN 
4535225

KOH, SUNG MIN 
5163514

KOLAR, ROBERTA NAN 
2436020

KONG, XIN 
5541750

KOO, SEOLHWAN 
2828747

KOSKI, WILLIAM TOIVO 
4504296

KOSMIN, STEPHEN BENJAMIN 
4931309

KOYAMA, YOHEI 
4682068

KRAFT, KATHLEEN HAE KYUNG 
4175501

KREAMER, JOSH L. 
4562898

KRESSEL SUSSMAN, ALEXANDRA 
1356245

KRIEGER, BEVERLY M. 
2369403

KROM, CHESTER GEORGE 
1580752

KRUEGER, MARK LOUIS 
4349858

KUBEC, EDWARD MICHAEL 
4078606

KUMAR, UMESH 
2915858

KWON, CHANG HO 
4239943

KWON, HYUK BUM 
4948790

LAFFERTY, STEVEN M. 
3066172

LAGO, ULEA GRACE 
4668190

LAI, AMY TAK YEE 
5058235

LAI, VIVIAN CHUAN PI 
5544853

LAJEWSKI, WAYNE MICHAEL 
2319671

LAMOND, CAROLYN FIONA 
4935896

LANDAU, DOUGLAS FRANKLIN 
2340743

LANGE, ERIN MARIE 
5459193

LAN-PELISSIER, CAROLINE 
4476933

LANZILLO, DANA CHRISTOPHER 
3069648

LARNER, HENRY ALAN 
2146587

LASCOMBES DE LAROUSSILHE, ANNE PIERRETTE 
5456314

LAUSELL, MICHAEL LUIS 
2425080

LAWSON, TANYA MICHELLE 
5159207

LEBAR, DANIEL ADAM 
1814276

LEE, BYOUNGJOO 
5468202

LEE, BYUNG MUN 
4337101

LEE, BYUNG IN 
5002829

LEE, CHAE JIN 
4213310

LEE, CHUN SOO 
5013065

LEE, CHUNG MIN 
5545900

LEE, HEE-JOO 
2873743


LEE, HYEMIN 
5538624

LEE, HYUNG-KEUN 
5531272
LEE, HYUNGYU 
5548292

LEE, KYUNG CHEON 
4393849

LEE, MICHELE CAROLE 
4407466

LEE, MITCHELL DAVID 
2800803

LEE, SHEN DEE 
2986164

LEE, SU YEON 
5474218

LEE, YUN JOH 
5151832

LEENOH, JOO YEON 
5462577

LEIJTEN, ADRIANA ELISABETH MARIA 
5223359

LEMBERSKIY, JULIA 
5426309

LENCI, CAROLINE WEAVER 
5351903

LEONARD, GRAINNE MARIE 
3031150

LESSER, DAVID ALAN 
4347068

LEVINE, JUSTIN DAVID 
4992491

LEVINE, NEIL LOUIS 
1846039

LI, HUILING 
5538913

LI, RUCONG 
4855524

LI, RUOCHEN 
5177928

LI, SHU 
5426770

LI, WENJIA 
4939823

LI, XUXU 
5465836

LI, YAN 
5456967

LI, YE 
4969069

LI, YINGXIA 
5406376

LI, ZHAO 
5377957

LIANG, LANQI 
5506977

LIAO, SIJIA 
5548508

LIM, SARAH HUI FENG 
5553680

LIN, SHEN 
5246723

LINDSAY, JOSIAH SCOTT 
4223186

LIPMAN, BRETT MICHAEL 
5081997

LIU, BO 
5273370

LIU, SHUANG 
5048194

LIU, SONG 
5276993

LIU, TERRENCE KA LAI 
5431176

LIU, XIAOXI 
5547690

LIU, YU-CHIN 
4707584

LLOREDA, NICOLAS 
4123758

LOH, TANN-LING 
4615787

LOMBARDO, ADRIANA 
4816922

LONEY, STEPHEN ALLEN 
4351607

LONGE, OJEAGA ADEBOLA 
5453816

LORENZINI, PIETRO 
4987350

LOZA, DANIEL GUSTAVO 
5045786

LU, BEI 
5423769


LU, CECILIA TRINH 
4484093

LU, WEI-MING 
3954740
LU, YANPING 
5526728

LUEBCHOW, LINDSEY HOLDERNESS 
5058136

MA, ADRIAN JAY 
5340955

MA, JINGJING 
5550801

MAASEN, BAS WILLEM ANTOON MARIA 
5006788

MACDONALD, LINDA GRAY 
2327518

MACK, JOHN ALAN 
1799717

MADRY, JOAQUIN LASALLE 
4740650

MAIOCCO, ADAM VINCENT 
4505327

MAKARI, NABIL 
5555826

MAKI, HELGI LAURA 
4396834

MALHOTRA, VIBHOOTI 
5513866

MALOOF, JACK ABRAHAM JR
2048031

MANDEL, ARON GRANT 
5494455

MANION, TIMOTHY JONATHAN 
4596912

MANN, AMANDA STOKES 
5533856

MANNION, CLARE MARIE 
5359831

MARGOLIUS, BRUCE M. 
1739614

MARINI, GIOVANNI MARIA 
2405934

MARNE, RUSSELL KEITH 
4965356

MARROW, GLENN TODD 
2389765

MARTIN, CLAIRE 
5155940

MARTIN, DAVID ROSS 
4973814

MARTIN, ELLIOT EDWARD 
4224291

MARTIN, PETER NATHANIEL MOBLARD 
4170684

MARTINO, MICHAEL F. 
2056893

MARTOCCIA, PAUL JOSEPH 
2956746

MASON, GARY LEE 
2426799

MASON, GEOFFREY COLBOURNE 
4641429

MASSENZIO, SAMANTHA KATHLEEN 
5316484

MATHAI, SATHYAN STEPHEN 
4714309

MATHEY, DANIELLE MARIE 
4436523

MATSUDA, ATSUSHI 
4226841

MAZIN, EVAN LOWELL 
4922407

MBAH, ALPHEUS ANAYO 
5551163

MCARTHUR, COLIN ROSS 
5568704

MCCARTHY, BRIAN JOSEPH 
2704229

MCCORMACK, MICHAELA LOWRY 
5089032

MCDONALD, SELINA VALENCIA 
5017892

MCGUIRE, JAMES GERARD 
2430700

MCKENNA, JOHN JOSEPH 
4868998

MCKINNEY, THOMAS ASTON 
4260436

MCMAHON, RICHARD F. III
1964626

MCMURTRY, JAMES BRODY 
4636601


MCQUAIDE, TRACEY K. 
4006292

MEEKS, KRISTEN AIKEN 
4655114
MEI, WEI 
5284559

MEIER, BENJAMIN MASON 
4067443

MELDRUM, DOUGLAS ARTHUR 
2344109

MELLI, FRANCIS EMIL 
4962700

MERCADO-WASHINGTON, KIM VICTORIA 
4474003

METZ MEREDITH, EMILY ELIZABETH 
5432950

MEYER, TRACY LYNN 
2139475

MHLANGA, GODFREY 
5033725

MIDDLETON-PRATT, BRANDON JERRARD 
5171863

MIGLIORINO, FRANCIS LOUIS 
2296911

MIGNONE, KAREN ANN 
2362184

MILLER, ERIC MICHAEL 
5146402

MILLER, RICHARD CECIL III
4499232

MILLER, SHARON LYNNE 
2752772

MILLS, ELAINE PATTERSON 
1179944

MINION, WILLIAM MICHAEL 
5214333

MITCHELL, MICHAEL JOHN 
4474227

MITOLA, THOMAS FRANCIS 
2249233

MIYAKAWA, HIROMITSU 
4333837

MIZRAHI, KEREN 
4830493

MOON, KENNETH HO-YEON 
4717757

MOORE, CLODAGH ANN 
4590998

MORAN, JUAN CARLOS 
5059035

MOREJON, ALICIA M. 
2566552

MORINIERE, NICOLE CECILE 
5419023

MORRIS, KEITH ERIC 
4759312

MORRIS, MICHAEL EUGENE 
2669869

MORRISON, EILEEN LOUISE 
5500988

MORTADA, RASHA 
5163258

MORTON, FREDERICK ANDERSON JR
4499232

MOUNAYER, LINA 
5283957

MOYA, LOUIS ELIAS 
4865069

MOYLAN, CHRISTOPHER IGNATIUS 
4223996

MUHADDISOGLU, HUMA 
5025465

MUMUNI, NINA 
2886414

MUN, SEUKKI 
4503561

MURAJI, YOSHIMUNE 
5426473

MURPHY, CLAIRE ELIZABETH 
5452438

MURPHY, DANIA BILLINGS 
4252201

MURPHY, KATHLEEN ANN 
4273231

MUSITANO, ANGELO 
2250785

NAGARAJAN, ADITYA GUHA 
4928420

NAKAGAWA, YUTA 
5521901

NAKAMACHI, AKIHITO 
2914356

NAM, SAE HYUN 
5138201


NAM, YOON JUNG 
4933503

NAMBISAN, DEEPAK DAMODARAN 
3968484
NATOLI, STEPHEN JOSEPH 
5372974

NAUGHTON, MICHAEL JOHN 
2263655

NESHER, TOMER 
4852950

NICOLAS, ANNE-MARIE 
4261897

NIELD, LAURA VIOLET 
2152734

NOLAN, PATRICIA ANN 
1819580

NORTH, ANDIE FEUER 
4368270

NOVAK, RICHARD EUGENE 
2328920

NUERGE, ANDREW JOSEPH 
4793196

NWANERI, ANGELA NGOZI 
2984045

OBEL, WILLA CHRISTINE 
5186598

OBER, ANGELA DENISE 
2868339

O'BRIEN, DANIEL JOSEPH 
5111562

O'BRIEN, EMILY SHAIN 
4176392

O'CONNOR, NANCY MORRISON 
4392353

OGNIBENE, CHARLES A. 
1880673

OMOREBOKHAE, MARYANNE OISEOMATA 
4913893

ONITSUKA, TAKAKO 
4915682

ORANGA, MARY GLADYS T. 
4110961

ORLINSKY, JONATHAN G. 
5321906

OWENS, JACQUELINE ANN 
2113090

OYAMA, JIRO 
2967156

OZAWA, YUKIKO 
2773661

OZURUMBA, PATRINA ALESIA 
5216064

PACIFICO, BETH ANNE 
5349394

PALANA, GARTH ALBERT 
2697316

PANKIEWICZ, ANNA AGNIESZKA 
4517025

PANNU, JASDEEP SINGH 
4424511

PAPPALARDO, NICOLAS JOSEPH VICTOR SIMON 
4655205

PARK, JIYOUNG 
5462346

PARK, JUN SUNG 
4308144

PARK, JUN YONG 
4828893

PARK, MIHYUN 
4810149

PARK, SANG HEE 
5414826

PARK, SUHYUN 
5110564

PARK, YONG GIL 
2683472

PARK, YUN KYU 
4618153

PARK, YUSUN 
4430229

PARKER, JOHN ROBERT 
3056082

PARKER, LOUIS G 
4275137

PASCUAL, TERESA PAZ GRECIA 
5146865

PATEL, MUKESH M. 
2763522

PATRIE, APARNA KRISHNASWAMY 
5380407

PAVLIV, ALEXANDER 
1834423

PAY, DAVID JOHN 
2994838


PEI, FEI 
5071337

PERAZA, LISA MERYL 
2320703
PEREZ, ALEXANDER JAMES 
2635621

PETERSON, GEOFFREY STEVEN 
2914919

PETRE, ADELINE ANTOINETTE 
4848776

PETROSSIAN, STEPAN 
4549986

PHELAN, GEOFFREY TYLER 
4471397

PHELPS, MARSHALL CORBETT JR
1790062

PHIPPS, MERYL IRENE 
5525803

PIC, MARIE-ANNE JOSETTE 
5141965

PIERCE, BRADFORD LOREN 
3058831

PIERLUISI, JACQUELINE 
5108642

PISTRE, LAURE 
5127527

PIZZELANTI, KARYN MARIE 
4249652

PLENDERLEITH, MARK IAN 
3007374

POSTMAN, BLAIRE ANN 
2725737

POWERS, ZACHARY THOMAS 
5408315

PRICE, MANDISA SHANI 
5284245

PRIESTER, BRIAN DANE 
1099597

PROTOPAPAS, LYDIA THEKLA 
4558896

PROTOS, JILL DICKEY 
2609394

PRUEHER, JASON TROY 
4044012

PULEO, PETER MICHAEL 
1412683

PYUN, HYUN CHAN 
3950805

QUIRK, WILLIAM HAROLD III
4679213

RABINOWITZ, SUSAN JOY 
2833374

RADOL, JEFFREY MARK 
3959491

RAGLAN, HUBERT CHRISTOPHER 
4524534

RAHMAN, AYESHA 
4850749

RAINSON, TARA ALEXANDRA 
3945854

RANDAZZO, PATRICK PETER 
1879212

RAPAPORT, JACKLYN JOY 
5232186

RAYMOND, JAMES DALTON 
4087169

REDDY, VINEETHA 
4164349

REMELE-VEZNER, DENISE JOHANNA 
4036810

REUTHER, CHARLES EDWARD 
2635175

REYNOLDS, CATHERINE SARAH 
2841542

RIADY, JOHN 
5031513

RICCIO, CARL PATRICK 
5198205

RICH, MAXIMILIAN 
5521885

RICHARD, CELESTE 
5425962

RIED, JOSE MIGUEL 
3025475

RIESTER, ZANE CHRISTIAN 
4262366

RINCK, GARY MEYER 
2365880

RIZZUTO, MICHAEL D. 
1951854

ROBBINS, CHRISTINE M. 
4133567

ROBERSON, MATTHEW ARTHUR 
5376272


ROBERTS, CHRISTOPHER THOMAS 
4696795

ROCKHILL, MEREDITH KATHRYN 
5545942
RODIBAUGH, DAVID 
5349279

RODRIGUEZ RICO, HILDA ALEJANDRA 
5265749

ROJO, ESTIVEN 
5542857

ROLLINS, JUDY LEW 
4157285

RONDEAU, BENJAMIN HOWARD 
3930005

ROSA, CHRISTOPHER PEPE 
4936464

ROSENBLATT, PHILLIP 
2575363

ROTH, DONNA 
4691697

ROWLAND, ANNE BRIDGET 
2655843

RUAN, ZHENYU 
4663712

RUPAREL, SAMIR BHARAT 
4820601

RUSKO, MARK 
4313235

RUSSELL, RHETT R. 
1736123

RUSSONIELLO, AMY PATRICIA 
4254520

RUTTER, JENNIFER FLYNN 
4422903

RYAN, MICHAEL JAMES 
5047659

RYU, ARAM 
4401352

SAAH, EMMANUEL BENSON KWAME 
5464151

SADEGH, EIMAN 
4834693

SAITO, EISUKE 
5516273

SAKAI, MAKOTO 
4786695

SAKDAKRAI, WIROJ 
4260790

SALVAT, AMELIE MARIE SOPHIE 
5462221

SANDBERG, SARAH RENEE 
4020624

SANTOS, EPIFANIO DIONISIO JR
4961553

SARCONI, JAMES JOSEPH 
5276902

SASAKI, SHOHEI 
5045018

SCALITI, JOHN JOSEPH 
4941688

SCHECTER, MICHAEL DAVID 
2608776

SCHEER, MYLES RICHARD 
2293140

SCHEINERT, REBECCA ANN 
5497151

SCHENKER, REBECCA KANE 
1302934

SCHILLING, ALEXANDER 
4977898

SCHNEDER, THERESA ANN 
2245736

SCHNITZER, GARY MICHAEL 
2570323

SCHWAB, EDWARD MILO 
5293378

SCHWARTZ, DOUGLAS ROBERT 
4202909

SCHWARTZ, SCOTT JACOB 
4530879

SCHWIND, WILLIAM PRESCOTT MILLS 
4752309

SEGARRA, CARLOS MICHAEL 
5398433

SEHMI, ANUSHKA 
5470083

SEO, DAEHYUN 
5552161

SEO, MUN SIK 
4513420

SEOL, BOGYEONG 
5417449

SHABAN, JOHN THOMAS 
2672046


SHAH, ANKIM MAHESH 
4221123

SHAH, SARA IRFAN 
5055272
SHAH, SEJAL CHANDRAKANT 
4285151

SHANNON, HOLLY MICHELE 
4911707

SHAPIRO, LISA ANN 
2904134

SHARMA, VIDHI 
5464409

SHAW, MICHELLE ANTOINETTE 
4081816

SHAW, MYSHELE RUTH 
2494797

SHEA, RICHARD J. JR
2973063

SHEDLICK, CHRISTOPHER BROUGHTON 
5367131

SHEN, JIE 
5441506

SHERMAN, JEFFREY MARC 
1891498

SHERMAN, RONALD B. 
1929561

SHI, DIANLANG 
5288055

SHI, XIAOXIN 
5408554

SHIMADA, MADOKA 
4298162

SHIMOMUKAI, TOMOKO 
4750956

SHIN, HEUNG CHUL 
4145082

SHIN, HOCHUL 
5396627

SHIOMI, RYUICHI 
5544812

SHRAGER, JAY BENJAMIN 
2890069

SHREVES, FREDERICK L. II
1944552

SHRIER, ABIGAIL KRAUSER 
4400370

SHUBIK, CLAIRE LOUISE 
4048427

SHUMAKER, KATE G. 
4790945

SIEGEL, JEROME RICHARD 
2003606

SIMON, ARIEL HOSHEA 
4855953

SINIKETO, TOPI ILMARI 
5101373

SLEZEVICIUTE, AISTE 
5122312

SMITH, ALEXANDER MONROE 
5432240

SMITH, BRANDON JESSE 
5511670

SMITH, ELLIOTT AARON 
5466859

SMITH, MARK JOHN 
2886711

SNYDER, LYNDA DIANE 
2995033

SOFFER, DAVID LEE 
4866893

SONG, XIAOLIN 
5140009

SONG, YANYAN 
5143318

SOSSNER, EDWARD MARC 
2560266

SPENCER, SONYA JOY THERESA 
4859013

SPICER, CATHERINE MARGARET 
3947165

SRIVATSAN, RAJ 
4106225

SRULOVICI, OFIR YOSEPH 
4976650

STALLINS, JAMES JR
5549456

STIEFEL, EDWARD PIERSON 
1104413

STITZER, CHIARA VIANA 
4760773

STOFFREGEN, SETH SCHAFER 
2653392

STORY, MICHAEL DAVID 
4640272


STOUT, COURTNEY ANNE 
5156765

STRUNCK, STEPHEN STAHL 
1805795
SU, YI-TENG 
5217955

SUAREZ, MICHAEL ANTHONY 
4510111

SUKONICK, DARREN ELLIOT 
3006186

SULLIVAN, CHARLES FRANCIS 
2609063

SUMAS, CATHERINE HAMMOND 
2810935

SUN, FANGCHEN 
5216536

SWARTZ, KATE SYLVAN 
5146204

SZIGETI, PETER 
4688263

TABER, ELLEN PFLUGHEBER 
2623346

TAKAMIYA, YUSUKE 
5501945

TALERO, BLANCA XIMENA 
2822468

TALLAKSON, ALFRED THOMAS 
1566066

TAM, ISABEL 
5058649

TAMBURRI, NICHOLAS MICHAEL 
5209051

TANG, YINGMAO 
3954351

TAYLOR, BRAY 
5419890

THOMAS, REBECCA ELIZABETH TAYLOR 
5429543

THOMPSON, ELIZABETH BARRY 
2528164

TIAN, LEI 
4823316

TICE, VIRGINIA LEE 
4967147

TOLEDANO, JUDITH DONNA 
5092531

TOMASELLI, PATRICK J. 
1504703

TORMO, GUILLAUME GABRIEL 
4910923

TOUPE, CLAIRE-MARIE 
5069034

TRAN, DIANE NHI 
5129713

TRELEASE, BRIAN PETER 
5084280

TRIOLO, PRISCILLA JENNIFER 
5537949

TRON, ALEXANDRE LUDOVIC 
2773752

TRONCO, LARRY HONG 
2796969

TSENG, HSIN-HSIEN 
2981025

TSUCHITANI, YOSHIAKI 
2947489

TUCKER, LEE ANNA 
5139563

TUMAVICUS, EDWARD MARTIN 
2627172

TURNER, CHARLES IGNATIUS 
2052769

TUROK, WILLIAM LOURIE 
3002904

TYNAN, ALANNA DALE 
5256599

UKPAI, NNEKA I. 
5179734

VAN BUREN, BRIDGET JEAN 
4727202

VANDYK, BRUCE WARREN 
2281533

VELD, DARRYL 
5431481

VERZOLA, MAYSA ABRAHAO TAVARES 
5449673

VOLONDAT, MARION CAROLINE 
4116828

VON PLANTA, ALESSANDRA 
2749745

WALKER, GENESE NICOLE 
4622999

WALLER, JAMES EDWARD 
2559862


WAMHOFF, STEPHEN S 
4164992

WANG, ANTHONY KING 
4530754
WANG, CHUNHONG 
5289798

WANG, DEQUAN 
4256160

WANG, DONG 
4071759

WANG, MARGARET HSIAO-HUI 
4216628

WANG, MINGXIN 
4614053

WANG, QI 
5392824

WANG, TSUEHHUA JESSIE 
4945077

WANG, TZUYUAN 
5344254

WANG, WEI 
5464532

WANG, XINYUE 
5546403

WANG, ZIXUAN 
5361449

WARD, MASJO HAMILTON 
5507637

WARR, THOMAS ASHLEY 
4944112

WASKOWICZ, CASSIDY DESIREE 
4229969

WATERFIELD, TYLER STEVEN 
5365523

WATTS, RANDALL SINCLAIR 
4962064

WEDGWOOD, RUTH GLUSHIEN 
2297448

WEIMANN, STEPHAN 
2640233

WEINBERG, ERIC HOWARD 
2278901

WEINER, IRA E. 
1862945

WELINDER, YANA 
4977260

WELLS, GALEN WRIGHT 
2150225

WERTHEIMER, SPENCER MILES 
2019743

WHISENANT, BERANTON JAMES JR
4930517

WILKIE, ROBERT C. 
1860634

WILLETTE, MELANIE ANN 
4753083

WILLIAMS, AMAR JALIL 
5181284

WILLIAMS, GREGG ADAM 
4624243

WILLIAMS, SEAN S. 
4964086

WILLIMANN, SASHA LOUIS ALFRED 
4667879

WILSON, JACOB HARDIE 
4716700

WIN, HTAIK HTAIK 
4211553

WIRKMAA, ANDRES OLAV 
2368546

WOLFE, HENRY PAUL 
4516449

WOLFF, ROBERT LUNDY 
1482645

WONG, JULIAN LI-AN 
4427100

WONG, VINCENT 
4636999

WOO, RA OK 
4346656

WU, WEIJING 
5504055

WYDLER, STEVEN COURTNEY 
2753705

XAVIER, ISABELLE CARMEN 
5548888

XIA, YE 
5463716

XING, CHENG 
4894903

XU, RUYU 
4791810

XU, XINYUE 
5256458


YAMADA, YUKI 
5352257

YAMAZAKI, TOMOHISA 
4811360
YAN, JIEBEI 
5451406

YANG, LEI 
5532676

YANG, SEUNGGYU 
5263660

YANG, YINGHAO HOWARD 
4308227

YAO, WENTING 
4919437

YAO, ZHENCHAO 
5010574

YE, HONG 
2821759

YE, YAOZHI 
5125315

YEDIBALIAN, KALOUST DOUGLAS 
2966836

YEPEZ, MARIA VERONICA 
4688545

YOON, HYE-SHUN 
4349668

YOON, SEOKWOO 
5495510

YOSHIKAWA, TAKEHIKO 
5286240

YU, LINGLING 
5519707

YUN, JUNG WON 
4346631

YUN, YONG 
5041926

ZACHARIA, ZACHARIAS 
5552088

ZAZA, LEEN 
5474796

ZELNICK, EVA MICHAL 
4818621

ZERONDA, SUSAN CORBETT 
1947258

ZHANG, CHENBIN 
5361969

ZHANG, JIHUA 
4937603

ZHANG, LINNA 
5464292

ZHANG, SHIYUAN 
5439492

ZHANG, SONGSONG 
5062187

ZHANG, XIANGYU 
5484399

ZHANG, XIAOTONG 
5498050

ZHANG, YANQIONG 
4936191

ZHANG, YIHONG 
5513239

ZHANG, YILAN 
5555883

ZHANG, YINAN 
5198163

ZHAO, QIN 
4763876

ZHENG, ZHEN 
4054805

ZHONG, HUA 
5572409

ZHOU, XINRU 
4950374

ZHOU, YINGLU 
5437983

ZHU, YE 
5519731

ZHUGE, YU 
4591970

ZIEGELBAUM, JOANNE 
2048908

ZINIUK, LIZA NAOMI 
4035846




Footnotes

Footnote 1:	 We further observe that, over and above the biennial registration requirement, every New York attorney also has an affirmative duty to keep OCA apprised of his or her up-to-date contact information (see Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [f]).